Exhibit 10.8

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of October 22, 2018 (the
“Effective Date”), is entered into by and between Select Interior Concepts,
Inc., a Delaware corporation (the “Company”), and Shawn Baldwin (the
“Executive”).

WHEREAS, the Company desires to employ the Executive and to enter into an
agreement embodying the terms of such employment; and

WHEREAS, the Executive desires to accept employment with the Company, subject to
the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein,
and for other good and valuable consideration, the parties agree as follows:

1.Employment, Duties and Agreements

(a)The Company hereby agrees to employ the Executive as its General Counsel, and
the Executive hereby accepts such position and agrees to serve the Company in
such capacity on a full-time basis during the employment period fixed by Section
3 hereof (the “Employment Period”).  The Executive shall report to the Company’s
Board of Directors (the “Board”).  The Executive shall have such duties and
responsibilities as are consistent with the Executive’s position and as may be
reasonably assigned by the Board from time to time.  During the Employment
Period, the Executive shall be subject to, and shall act in accordance with, all
reasonable instructions and directions of the Board and all applicable policies
and rules of the Company.

(b)During the Employment Period, excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote his full
working time and efforts to the performance of his duties and responsibilities
hereunder and shall endeavor to promote the business and best interests of the
Company.  

(c)During the Employment Period, the Executive shall not engage in any business
activity other than the Company without the express prior written approval of
the Board.  Notwithstanding the foregoing, during the Employment Period, it
shall not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees consistent with the
Company's conflicts of interests policies and corporate governance guidelines in
effect from time to time, (B) deliver lectures or fulfill speaking engagements
or (C) manage his personal investments, so long as such activities do not
interfere with the performance of the Executive’s responsibilities as an
executive officer of the Company.

2.Compensation

During the Employment Period:  

(a)Base Salary. As compensation for the agreements made by the Executive herein
and the performance by the Executive of his obligations hereunder, during the
Employment Period, the Company shall pay the Executive, pursuant to the
Company’s normal and customary

 

--------------------------------------------------------------------------------

 

payroll procedures, a base salary at the rate of $350,000 per annum, (the “Base
Salary”).  During the Employment Period, the Base Salary shall be reviewed at
least annually for possible increase (but not decrease) in the Company's sole
discretion, as determined by the compensation committee of the Board (the
“Compensation Committee”); provided, however, that the Executive shall be
entitled to any annual cost-of-living increases in Base Salary that are granted
to senior executives of the Company generally.  Any increase in Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement.  The term “Base Salary” as utilized in this Agreement shall
refer to Base Salary as so adjusted.

(b)Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible, through participation in the Company’s annual bonus plan or other
similar plan to the extent then in effect, to earn an annual bonus (the “Annual
Bonus”) in each fiscal year during the Employment Period, with a target Annual
Bonus of seventy five percent (75%) of Base Salary (the “Target Bonus”), with
the actual payout based on the achievement of annual individual and Company
performance objectives established by the Compensation Committee.  Any Annual
Bonus earned in the first year of the Employment Period shall be pro-rated for
the number of days of the year that the Executive is employed by the Company;
provided, however, that the Annual Bonus earned in the first year of the
Employment Period shall not be less than $100,000.  Any Annual Bonus shall be
paid on or before March 15th of each calendar year immediately following the
year in which compensation is earned in accordance with the applicable plan
(except as otherwise provided herein).

(c)Long Term Incentive Award. Pursuant to the Company’s 2017 Long-Term Incentive
Plan, as may be amended from time to time (the “Incentive Plan”), as soon as
administratively practicable on or after the Effective Date, the Executive shall
be eligible to receive 75,000 restricted shares of the common stock of the
Company (such shares, the “Restricted Stock”).  The terms and conditions of the
Restricted Stock shall be set forth in a restricted stock award agreement to be
entered into by and between the Company and the Executive in the form adopted by
the Board or the Compensation Committee, as applicable (the “Equity Agreement”).

(d)Benefit Plans.  In addition, (i) the Executive shall be eligible to
participate in all other incentive plans, practices, policies and programs, and
all savings and retirement plans, policies and programs, in each case that are
applicable generally to senior executives of the Company; (ii) the Executive and
the Executive’s eligible family members shall be eligible for participation in
the welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, vision, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
senior executives; (iii) the Executive shall be entitled to receive prompt
reimbursement for all reasonable business expenses incurred by the Executive in
accordance with subsection (g) below and the policies, practices, and procedures
of the Company provided to senior executives of the Company; and (iv) the
Executive shall be entitled to such fringe benefits and perquisites as are
provided by the Company to its senior executives from time to time, in
accordance with the policies, practices, and procedures of the Company.

(e)Vacation. The Executive shall be entitled to twenty (20) days paid vacation
per year (prorated for partial years), and to such paid holidays as are observed
by the Company from time to time, all in accordance with the Company’s policies
and practices that are applicable

 

 

--------------------------------------------------------------------------------

 

to the Company’s senior executives.  Unused vacation will be carried over from
year to year and/or paid out as provided in the Company’s vacation plans and
polices in effect as of the Effective Date.

(f)Insurance. The Company shall maintain (i) a directors’ and officers’
liability insurance policy, or an equivalent errors and omissions liability
insurance policy and (ii) an employment practices liability insurance
policy.  Each such policy shall cover the Executive with scope, exclusions,
amounts and deductibles no less favorable to the insured than those applicable
to the Company’s senior executive officers and directors on the Effective Date,
or any more favorable as may be available to any other director or senior
executive officer of the Company, while the Executive is employed with the
Company and thereafter until the sixth anniversary of the Executive’s Scheduled
Termination Date (as defined below).

(g)Business Expenses. The Company shall reimburse the Executive for all
reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s policies and procedures now in force
or as such policies and procedures may be modified with respect to all senior
executive officers of the Company.

3.Employment Period

The Employment Period shall commence on the Effective Date and shall terminate
on the third (3rd) anniversary of the Effective Date, provided that on the third
(3rd) anniversary of the Effective Date and on each anniversary thereafter, the
Employment Period shall automatically be extended for additional one (1)-year
periods unless either party provides the other party with notice of non-renewal
at least ninety (90) days before any such anniversary (the anniversary date on
which the Employment Period terminates shall be referred to herein as the
“Scheduled Termination Date”).  Notwithstanding the foregoing, the Executive’s
employment hereunder may be terminated during the Employment Period prior to the
Scheduled Termination Date upon the earliest to occur of any one of the
following events (at which time the Employment Period shall be terminated):

(a)Death.  The Executive’s employment hereunder shall terminate upon his death.

(b)Disability.  The Company shall be entitled to terminate the Executive’s
employment hereunder for Disability.  For purposes of this Agreement,
“Disability” means the Executive’s inability by reason of physical or mental
illness to fulfill his obligations hereunder for ninety (90) consecutive days or
a total of one hundred eighty (180) days in any twelve (12)-month period which,
in the reasonable opinion of an independent physician selected by the Company or
its insurers and reasonably acceptable to the Executive or the Executive’s legal
representative, renders the Executive unable to perform the essential functions
of his job, even after reasonable accommodations are made by the Company.

(c)Cause.  The Company may terminate the Executive’s employment hereunder for
Cause.  For purposes of this Agreement, the term “Cause” shall mean:  

(i)conviction (or a plea of nolo contendere) by the Executive to a felony or a
crime involving dishonesty;

 

 

--------------------------------------------------------------------------------

 

(ii)acts of fraud, dishonesty or misappropriation committed by the Executive and
intended to result in substantial personal enrichment at the expense of the
Company;

(iii)willful misconduct by the Executive in the performance of the Executive’s
duties required by this Agreement which is likely to materially damage the
financial position or reputation of the Company;

(iv)a material breach of this Agreement by the Executive which is not cured
within thirty (30) days following receipt by the Executive of a Notice of
Termination (as defined under Section 4 below) from the Company; or

(v)a breach of Section 7 of this Agreement, which the Executive acknowledges
cannot be cured within the meaning of subsection (iv) above.    

The foregoing is an exclusive list of the acts or omissions that shall be
considered Cause.  Notwithstanding the foregoing, the termination of the
Executive shall not be deemed to be for Cause unless and until (A) the Board
shall have provided the Executive with a Notice of Termination (as defined in
Section 4 below) specifying in detail the basis for the termination of
employment for Cause and the provision(s) under this Agreement on which such
termination is based, and (B) in the case of subsection (iv) above, the
Executive shall have had the opportunity to cure such breach with the time
period specified, and (C) in all cases where Cause is alleged, the Executive
shall have had a reasonable opportunity to prepare and present his case to the
full Board (with the assistance of his own counsel) before any termination for
Cause is finalized by a vote of a majority of the Board, including a majority of
independent directors (not including the vote of the Executive).

For purposes of this Agreement, no act or failure to act of the Executive shall
be willful or intentional if performed in good faith with the reasonable belief
that the action or inaction was in the best interest of the Company.  In
addition, nothing herein shall limit or otherwise prevent the Executive from
challenging judicially any determination of Cause as made by the Board
hereunder.

(d)Without Cause.  The Company may terminate the Executive’s employment
hereunder during the Employment Period without Cause.  For purposes of this
Agreement, a notice of non-renewal given by the Company as provided in Section 3
herein shall be treated as a termination of employment by the Company without
Cause.

(e)For Good Reason.  The Executive may terminate his employment hereunder for
Good Reason.  For purposes of this Agreement, “Good Reason” shall mean:  

(i)a material breach of this Agreement by the Company (including the Company’s
withholding or failure to pay compensation when due to the Executive);

(ii)a material reduction in the Executive’s titles, duties, authority, or
responsibilities, or the assignment to the Executive of any duties materially
inconsistent with the Executive’s position, authority, duties, or
responsibilities without the written consent of the Executive; or

 

 

--------------------------------------------------------------------------------

 

(iii)a reduction in the Executive’s annual Base Salary or Annual Bonus
opportunity, as currently in effect or as may be increased from time to time,
including, but not limited to, elimination or reduction in the Executive’s
participation in the Incentive Plan for reasons other than those specified in
such plan.

With respect to the acts or omissions set forth in this subsection (e), (A) the
Executive shall provide the Board with a Notice of Termination (as defined in
Section 4 below) specifying in detail the basis for the termination of
employment for Good Reason and the provision(s) under this Agreement on which
such termination is based, (B) the Company shall have thirty (30) days to cure
the matters specified in the notice delivered, and (C) if uncured, the Executive
must terminate his employment with the Company within ninety (90) days after the
initial existence of the circumstances constituting Good Reason in order for
such termination to be considered to be for Good Reason.

(f)Voluntarily.  The Executive may voluntarily terminate his employment
hereunder, without Good Reason, provided that the Executive provides the Company
with notice of his intent to terminate his employment at least thirty (30) days
in advance of the Date of Termination (as defined in Section 4 below).

4.Termination Procedure

(a)Notice of Termination.  Any termination of the Executive’s employment by the
Company or by the Executive during the Employment Period (other than a
termination on account of the death of the Executive) shall be communicated by a
written “Notice of Termination” to the other party hereto in accordance with
Section 8(a).

(b)Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated pursuant to Section 3(b), on the date the
Executive receives Notice of Termination from the Company, (iii) if the
Executive voluntarily terminates his employment (whether or not for Good
Reason), the date specified in the notice given pursuant to Section 3(e) or 3(f)
herein which shall not be less than thirty (30) days after the Notice of
Termination, and (iv) if the Executive’s employment is terminated for any other
reason, the date on which a Notice of Termination is given or any later date
(within thirty (30) days, or any alternative time period agreed upon by the
parties, after the giving of such notice) set forth in such Notice of
Termination.

5.Termination Payments

(a)Without Cause or for Good Reason.  In the event the Employment Period
terminates under this Agreement as a result of the Company terminating the
Executive’s employment without Cause (other than pursuant to Sections 3(a) or
(b)) or the Executive terminating his employment for Good Reason:

(i)The Company shall pay to the Executive, within thirty (30) days following the
Date of Termination (or on such other schedule as may be provided below):  

A.(A) the Executive’s accrued but unused vacation, unreimbursed business
expenses and Base Salary through the Date of Termination (to the extent

 

 

--------------------------------------------------------------------------------

 

not theretofore paid) (the “Accrued Benefits”), and (B) one (1) times the
Executive’s Base Salary, in each case payable in a lump sum (the “Base
Severance”).

B.In lieu of any Annual Bonus under Section 2(b) for the fiscal year in which
Executive’s employment terminates, a lump sum amount equal to the Annual Bonus
that would have become payable in cash to Executive for that fiscal year if his
employment had not terminated, based on performance actually achieved in that
year (determined by the Board following completion of the performance year and
paid at the time specified in the applicable plan), multiplied by a fraction,
the numerator of which is the number of days Executive was employed in the
fiscal year of termination and the denominator of which is the total number of
days in the fiscal year of termination.

(ii)The Company shall provide to the Executive an additional amount, each month
for twelve (12) months after the Date of Termination, equal to the amount the
Company would have paid for its share of the premiums for the Executive and his
dependents coverage under the Company’s medical plan as if the Executive’s
employment had not terminated.

(iii)All outstanding and then unvested stock options, restricted stock and other
equity awards granted to the Executive under any of the Company’s equity
incentive plans (or awards substituted therefore covering the securities of a
successor company) (each, an “Equity Award”) shall be modified to provide that
the portion of such awards that would otherwise become vested during the twelve
(12) months following the Date of Termination based on Executive’s continued
employment with the Company shall become fully vested as of the Date of
Termination.

(iv)To the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any vested benefits and other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive as
of the Termination Date under any plan, program, policy, practice, contract, or
agreement of the Company and its affiliates (such other amounts and benefits
shall be hereinafter referred to as the “Other Benefits”).

(v)If the Date of Termination under this Section 5(a) occurs within the twelve
(12)-month period following a Change in Control, in addition to the other
payments provided for in this Section 5(a), the Company shall pay the Executive
an amount equal to one (1) times the Base Severance and Target Bonus for the
current fiscal year, in a lump sum cash payment, upon the Date of Termination,
and all outstanding and then unvested Equity Awards (to the extent not forfeited
due to the failure to meet the performance-based vesting schedules, if any,
thereunder) granted to the Executive shall accelerate and become fully
vested.  For purposes of this Agreement, “Change in Control” shall have the
meaning specified on Exhibit A attached hereto.

(vi)For the avoidance of doubt, upon termination of the Employment Period
without Cause or as a result of Good Reason, the Executive shall not be entitled
to any other compensation or benefits not expressly provided for in this Section
5(a), regardless of the time that would otherwise remain in the Employment
Period had the Employment Period not been terminated without Cause or for Good
Reason, except any benefits or compensation provided under the Equity Agreements
which shall be paid in accordance with such agreements.  Except as provided in
this Section 5(a), any vested benefits under any tax qualified pension plans of
the

 

 

--------------------------------------------------------------------------------

 

Company, and continuation of health insurance benefits on the terms and to the
extent required by Section 4980B of the Internal Revenue Code of 1986, as
amended (the “Code”) and Section 601 of the Employee Retirement Income Security
Act of 1974, as amended (which provisions are commonly known as “COBRA”) or such
other analogous legislation as may be applicable to the Executive, the Company
shall have no additional obligations under this Agreement.

(vii)The payments and benefits provided under this Section 5(a) are subject to
and conditioned upon: (A) the Executive executing a timely and valid release of
claims (“Release”) in the form attached hereto as Exhibit B, waiving all claims
the Executive may have against the Company, its successors, assigns, affiliates,
executives, officers and directors, (B) the Executive delivering the executed
Release to the Company within twenty-one (21) days following the Date of
Termination, (C) such Release and the waiver contained therein becoming
effective and not revoked.  In the event that payments are made hereunder prior
to the execution of the Release and the Executive does not execute the Release
in the time and manner set forth herein, the Executive shall promptly pay to the
Company such amounts or the value of such benefits so received.

(b)Cause or Voluntarily Other than for Good Reason.  If the Executive’s
employment is terminated during the Employment Period by the Company for Cause
or voluntarily by the Executive other than for Good Reason, the Company shall
pay the Executive upon the Date of Termination the Accrued Benefits and the
Other Benefits and any benefits or compensation provided under the Equity
Agreements which shall be paid in accordance with such agreements.  Except as
provided in this Section 5(b) or with respect to any vested benefits under any
tax qualified pension plans of the Company and the continuation of health
insurance benefits on the terms and to the extent required by COBRA or any other
analogous legislation as may be applicable to the Executive, the Company shall
have no additional obligations under this Agreement.

(c)Disability or Death.  If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death or Disability, the
Company shall pay the Executive or the Executive’s estate, as the case may be,
within thirty (30) days following the Date of Termination, the Accrued Benefits
and Other Benefits and any benefits or compensation to be paid under the Equity
Agreements.  Except as provided in this Section 5(c), or pursuant to the terms
of the Equity Agreements, and except for any vested benefits under any tax
qualified pension plans of the Company, and continuation of health insurance
benefits on the terms and to the extent required by COBRA or any other analogous
legislation as may be applicable to the Executive, the Company shall have no
additional obligations under this Agreement.

6.Compliance with Section 409(A)

This Agreement is intended to either comply with, or fall within an exemption
to, the requirements of Section 409A of the Code, and shall be interpreted and
construed consistently with such intent.  To the maximum extent possible, the
payments to the Executive pursuant to this Agreement are also intended to be
exempt from Section 409A of the Code under either the separation pay exemption
pursuant to Treasury regulation § 1.409A-1(b)(9)(iii) or as short-term deferrals
pursuant to Treasury regulation § 1.409A-1(b)(4).  In the event the terms of
this Agreement would subject the Executive to taxes or penalties under Section
409A of the Code

 

 

--------------------------------------------------------------------------------

 

(“409A Penalties”), the Company and Executive shall cooperate diligently to
amend the terms of this Agreement to avoid such 409A Penalties, to the extent
possible; provided that such amendment shall not increase or reduce (in the
aggregate) the amounts payable to the Executive hereunder.  Any taxable
reimbursement payable to the Executive pursuant to this Agreement shall be paid
to the Executive no later than the last day of the calendar year following the
calendar year in which the Executive incurred the reimbursable expense.  Any
amount of expenses eligible for taxable reimbursement, or such in-kind benefit
provided, during a calendar year shall not affect the amount of such expenses
eligible for reimbursement, or such in-kind benefit to be provided, during any
other calendar year.  The right to such reimbursement or such in-kind benefits
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.  Any right to a series of installment payments pursuant to
this Agreement is to be treated as a right to a series of separate
payments.  If, as of the Date of Termination, the Executive is a “specified
employee”, then no payment or benefit that is payable on account of the
Executive’s “separation from service”, as that term is defined for purposes of
Section 409A of the Code, shall be made before the date that is six (6) months
after the Executive’s “separation from service” (or, if earlier, the date of the
Executive’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A of the Code and such deferral is required to comply with the
requirements of Section 409A of the Code.  Any payment or benefit delayed by
reason of the prior sentence shall be paid out or provided in a single lump sum
at the end of such required delay period in order to catch up to the original
payment schedule.  For purposes of this provision, the Executive shall be
considered to be a “specified employee” if, at the time of his “separation from
service”, the Executive is a “key employee”, within the meaning of Section
416(i) of the Code, of the Company (or any person or entity with whom the
Company would be considered a single employer under Section 414(b) or Section
414(c) of the Code) any stock of which is publicly traded on an established
securities market or otherwise.

7.Protection of Trade Secrets and Confidential Information.  

(a)Acknowledgments Regarding “Confidential Information”.  In performing his
duties as an executive of the Company, the Executive acknowledges that he will
have access to documents, trade secrets, and other confidential and proprietary
information which consists of information known by the Executive as a
consequence of his employment with the Company (including information
originated, discovered and/or developed by the Executive). The Executive
acknowledges that all of the Confidential Information, as defined below, made
accessible to the Executive shall be provided only in strict confidence; that
unauthorized disclosure of Confidential Information may damage the Company’s
business; that Confidential Information could be susceptible to immediate
competitive application by a competitor of the Company; that the Company’s
business is substantially dependent on access to and the continuing secrecy of
Confidential Information; that Confidential Information is novel, unique to the
Company and known only to the Executive, the Company and certain key employees
and contractors of the Company; that the Company shall at all times retain
ownership and control of all Confidential Information; and that the restrictions
contained in this Agreement are reasonable and necessary for the protection of
the Company’s legitimate business interests.

(b)Definition of Confidential Information. The term “Confidential Information”
means confidential and proprietary information of the Company, including, but
not

 

 

--------------------------------------------------------------------------------

 

limited to: (i) information not generally known outside the Company such as
information which is unique to the Company, (ii) information about the Company’s
projects, developments, business plans, financial plans, products, processes and
services, research and development activities, client lists, vendor lists,
inventories, marketing techniques, pricing policies, financial targets,
financial information and projections, and (iii) any trade secret information as
that term is defined in the California Uniform Trade Secrets Act. However, the
term Confidential Information shall not include information that: (1) becomes
generally available to and known by the public; (2) was available to the
Executive on a non-confidential basis prior to its disclosure; (3) becomes
available to the Executive from a source other than the Company, provided that
the Executive has no knowledge that such source is prohibited from disclosing
such information to the Executive by a contractual, legal or fiduciary
obligation to the Company; or (4) the Executive has independently developed with
no reliance on or access to any of the information provided directly or
indirectly by the Company.  

(c)The Executive’s Use of Confidential Information.  Except in connection with
and in furtherance of the Executive’s work on the Company’s behalf, the
Executive shall not, without the Company’s prior written consent, at any time,
directly or indirectly: (i) use any Confidential Information for any purpose;
(ii) disclose or otherwise communicate any Confidential Information to any
person or entity; or (iii) accept or participate in any employment, consulting
engagement or other business opportunity that inevitably will result in the
disclosure or use of any Confidential Information.

(d)Third-Parties’ Confidential Information.  The Executive acknowledges that the
Company has received, and in the future will receive, from third parties
confidential or proprietary information, and that the Company must maintain the
confidentiality of such information and use it only for authorized
purposes.  The Executive shall not use or disclose any such information except
as authorized by the Company or the third party to whom the information belongs.

(e)Ownership of Works. The Executive agrees to promptly disclose in writing to
the Company all inventions, discoveries, developments, improvements and
innovations (collectively referred to as “Inventions”) that the Executive has
conceived or made during his employment with the Company; provided, however,
that in this context, “Inventions” are limited to those which (i) relate in any
manner to the existing or contemplated business or research activities of the
Company and its affiliates; (ii) are suggested by or result from the Executive’s
work at the Company; or (iii) result from the use of the time, materials or
facilities of the Company and its affiliates.  All Inventions will be the
Company’s property rather than the Executive’s.  Should the Company request it,
the Executive agrees to sign any document that the Company may reasonably
require to establish ownership in any Invention.

8.Miscellaneous

(a)Notices.  Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four (4) days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
(1) day after it is sent by a reputable overnight courier

 

 

--------------------------------------------------------------------------------

 

service and, in each case, addressed as follows (or if it is sent through any
other method agreed upon by the parties):

If to the Company:

Select Interior Concepts, Inc.

4900 East Hunter Avenue

Anaheim, CA 92807

Attn: Secretary

 

With a copy to (which shall not constitute notice):

Greenberg Traurig, LLP

1840 Century Park East

Suite 1900

Los Angeles, CA 90067

Attn:  Mark Kelson

 

If to the Executive:

 

Shawn Baldwin

 

 

or to such other address as any party hereto may designate by notice to the
others.

(b)Arbitration.  To the fullest extent allowed by law, any controversy, claim or
dispute between the Executive and the Company (and/or any of its owners,
directors, officers, employees, affiliates, or agents) relating to or arising
out of the Executive’s employment or the cessation of that employment will be
submitted to final and binding arbitration in the county in which the Executive
work(ed) for determination in accordance with the American Arbitration
Association’s (“AAA”) National Rules for the Resolution of Employment Disputes
(which may be found at
https://www.adr.org/sites/default/files/Employment%20Rules.pdf), as the
exclusive remedy for such controversy, claim or dispute. In any such
arbitration, the parties may conduct discovery in accordance with the Federal
Rules of Civil Procedure, except that the arbitrator shall have the authority to
order and permit discovery as the arbitrator may deem necessary and appropriate
in accordance with applicable state or federal discovery statutes. The
arbitrator shall issue a reasoned, written decision, and shall have full
authority to award all remedies which would be available in court. The
arbitrators’ fees and expenses and all administrative fees and expenses
associated with the filing of the arbitration shall be borne by
Company; provided however, that at Executive’s option, Executive may voluntarily
pay up to one-half the costs and fees. Any judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof.
Possible disputes covered by the above include (but are not limited to) unpaid
wages, breach of contract, torts, violation of public policy, discrimination,
harassment, or any other employment-related claims under laws including but not
limited to, Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the California Fair
Employment and Housing Act, the California Labor Code, and any other statutes or
laws relating to an employee’s relationship with his/her employer, regardless of
whether such dispute is initiated by the employee or the Company. Thus, this
bilateral arbitration provision applies to any and all claims that the Company
may have against the Executive, including, but not limited to, claims for
misappropriation of Company property, disclosure of proprietary information or
trade secrets, interference with contract, trade libel, gross negligence, or any
other claim for

 

 

--------------------------------------------------------------------------------

 

alleged wrongful conduct or breach of the duty of loyalty by the Executive.
However, nothing herein shall prevent Executive from filing and pursuing
proceedings before the California Department of Fair Employment and Housing, or
the United States Equal Employment Opportunity Commission (although if Executive
chooses to pursue a claim following the exhaustion of such administrative
remedies, that claim would be subject to the provisions of this
Agreement).  Notwithstanding anything to the contrary contained herein, the
Company and the Executive shall have their respective rights to seek and obtain
injunctive relief with respect to any controversy, claim or dispute to the
extent permitted by law. BY AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH
EXECUTIVE AND THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY JURY. This arbitration
provision is to be construed as broadly as is permissible under applicable
law.  Executive and Company acknowledge and agree that their obligations to
arbitrate under this Agreement survive the termination of this Agreement and
continue after the termination of the employment relationship between Executive
and Company.

(c)Entire Agreement.  As of the Effective Date, this Agreement, and the Release,
each of which is being entered into between the parties concurrently herewith,
constitute the final, complete and exclusive agreement between the Executive and
the Company with respect to the subject matter hereof (it being understood that
any Equity Awards shall be governed by the relevant Equity Agreements).  Such
agreements replace and supersede any and all other agreements, offers or
promises, whether oral or written, if any, made to the Executive by the
Company.  

(d)Amendments; No Waiver.  This Agreement may be amended only by an instrument
in writing signed by the parties hereto, and any provision hereof may be waived
only by an instrument in writing signed by the party or parties against whom or
which enforcement of such waiver is sought.  The failure of any party hereto at
any time to require the performance by any other party hereto of any provision
hereof shall in no way affect the full right to require such performance at any
time thereafter, nor shall the waiver by any party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself or a waiver of any other
provision of this Agreement.

(e)Choice of Law.  This Agreement and the legal relations thus created between
the parties hereto shall be governed by and construed under and in accordance
with the laws of the State of California.

(f)Agreement Negotiated.  The parties hereto acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.  Rather,
the terms of this Agreement shall be construed fairly as to both parties hereto
and not in favor or against either party.

(g)Representations.  The parties hereto hereby represent that they each have the
authority to enter into this Agreement, and the Executive hereby represents to
the Company that the execution of, and performance of duties under, this
Agreement shall not constitute a breach of or otherwise violate any other
agreement to which the Executive is a party.  The Executive hereby further
represents to the Company that he will not utilize or disclose any confidential

 

 

--------------------------------------------------------------------------------

 

information obtained by the Executive in connection with any former employment
with respect to his duties and responsibilities hereunder.

(h)Consultation with Counsel.  The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel and other advisors of his own
choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability or implications of this
Agreement other than as reflected in this Agreement.

(i)Binding Agreement; Assignment.  This Agreement is binding on and is for the
benefit of the parties hereto and their respective successors, assigns, heirs,
executors, administrators and other legal representatives.  Neither this
Agreement nor any right or obligation hereunder may be assigned by the
Executive.

(j)Successors and Assigns.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume this
Agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such succession had taken place.  As used in
this Agreement, the “Company” shall mean both the Company as defined above and
any such successor that assumes this Agreement, by operation of law or
otherwise.

(k)Severability.  Any provision of this Agreement (or portion thereof) which is
deemed invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section 8(k), be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction.

(l)Withholding.  The Company may withhold from any amounts payable to the
Executive hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(m)Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.  A facsimile or PDF of a signature shall be deemed to be
and have the effect of an original signature.

(n)Headings.  The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

/s/ Shawn Baldwin

 

Shawn Baldwin

 

COMPANY:

 

 

 

SELECT INTERIOR CONCEPTS, INC.

 

 

 

 

 

 

By:

 

/s/ Tyrone Johnson

Name:

 

Tyrone Johnson

Title:

 

Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following events:

(a)

Any transaction or event resulting in the beneficial ownership of voting
securities, directly or indirectly, by any “person” or “group” (as those terms
are defined in Sections 3(a)(9), 13(d), and 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”) and the rules thereunder) having “beneficial
ownership” (as determined pursuant to Rule 13d 3 under the Exchange Act) of
securities entitled to vote generally in the election of directors (“voting
securities”) of the Company that represent greater than 35% of the combined
voting power of the Company’s then outstanding voting securities (unless the
Executive has beneficial ownership of at least 35% of such voting securities),
other than any transaction or event resulting in the beneficial ownership of
securities:

(i)

by a trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company or by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any person controlled by the Company,
or

(ii)

by the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the stock of the Company, or

(iii)

pursuant to a transaction described in clause (b) below that would not be a
Change in Control under clause (b);

(b)

The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (i) a
merger, consolidation, reorganization, or business combination, (ii) a sale or
other disposition of all or substantially all of the Company’s assets, or (iii)
the acquisition of assets or stock of another entity, in each case, other than a
transaction

(i)

which results in the Company’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Company or the person that, as a
result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, greater than 25% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

(ii)

after which no person or group beneficially owns voting securities representing
greater than 50% of the combined voting power of the Successor Entity; provided,
however, that no person or group shall be treated for purposes of this clause as
beneficially owning greater than 50% of the combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or

 

--------------------------------------------------------------------------------

 

(c)

The approval by the Company’s stockholders of a liquidation or dissolution of
the Company.

For purposes of clause (a) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of the Company’s
stockholders, and for purposes of clause (b) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of the Company’s stockholders.

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Release Agreement

This Release Agreement (this “Agreement”) is made by and between Select Interior
Concepts, Inc., a Delaware corporation (the “Company”), and Shawn Baldwin (“you”
or “Executive”).  You and the Company entered into an Employment Agreement dated
as of October 22, 2018 (the “Employment Agreement”).  You and the Company hereby
agree as follows:

1)A blank copy of this Agreement was attached to the Employment Agreement as
Exhibit B thereto.

2)Termination Payments.  If your employment is terminated by the Company without
Cause or if you resign for Good Reason (each, as defined in the Employment
Agreement), then, in consideration for your execution, delivery and
non-revocation of this Agreement, following the Release Date (as defined in
Section 3 below), the Company will provide the termination payments and benefits
(the “Termination Payments”) to you as provided in Section 5 of the Employment
Agreement.

3)Release by You.  In exchange for the payments and other consideration under
this Agreement, to which you would not otherwise be entitled, and except as
otherwise set forth in this Agreement, you hereby generally and completely
release, acquit and forever discharge, and covenant not to sue, the Company, its
respective subsidiaries, affiliates, predecessors, current and former directors,
members, officers, employees, agents, stockholders, heirs, beneficiaries, its
successors and assigns (both individually and in their official capacities), its
parents and subsidiaries, and its officers, directors, managers, partners,
agents, servants, employees, attorneys, shareholders, successors, assigns and
affiliates (the “Releasees”), of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, both known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the execution date of this Agreement,
including, but not limited to: all such claims and demands directly or
indirectly arising out of or in any way connected with your employment with the
Company or the termination of that employment; claims or demands related to
salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law, statute, or cause of action; tort law; or contract
law. The claims and causes of action you are releasing and waiving in this
Agreement include, but are not limited to, any and all claims and causes of
action that any of the Company, its parents and subsidiaries, or their
respective officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns or affiliates:

 

(a)

has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

 

(b)

has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual

 

--------------------------------------------------------------------------------

 

 

orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: the Age Discrimination in Employment Act, as amended
(“ADEA”); Title VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. §
1981, as amended; the Civil Rights Act of 1866; the California Fair Employment
and Housing Act; the Worker Adjustment Retraining and Notification Act; the
Equal Pay Act; the Americans With Disabilities Act; the Genetic Information
Non-Discrimination Act; the Family Medical Leave Act; the Occupational Safety
and Health Act; the Immigration Reform and Control Act; the Uniform Services
Employment and Reemployment Rights Act of 1994, as amended; Section 510 of the
Employee Retirement Income Security Act; and the National Labor Relations Act;
and

 

(c)

has violated any statute, public policy or common law (including, but not
limited to claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel).

Notwithstanding the foregoing, you are not releasing (x) any right of
indemnification you may have for any liabilities arising from your actions
within the course and scope of your employment with the Company or within the
course and scope of your role as an officer and/ or director of the Company, and
(y) any right to receive and to enforce the Company’s obligation to pay any
Termination Payments due and payable to you.  Also excluded from this Agreement
are any claims which cannot be waived by law.  You are waiving, however, your
right to any monetary recovery should any governmental agency or entity, such as
the EEOC or the DOL, pursue any claims on your behalf.  You acknowledge that you
are knowingly and voluntarily waiving and releasing any rights you may have
under the ADEA.  You also acknowledge that (i) the consideration given to you in
exchange for the waiver and release in this Agreement is in addition to anything
of value to which you were already entitled, and (ii) that you have been paid
for all time worked, have received all the leave, leaves of absence and leave
benefits and protections for which you are eligible, and have not suffered any
on-the-job injury for which you have not already filed a claim.  You further
acknowledge that you have been advised by this writing that: (a) your waiver and
release do not apply to any rights or claims that may arise after the execution
date of this Agreement; (b) you have been advised hereby that you have the right
to consult with an attorney prior to executing this Agreement; (c) you have
twenty-one (21) days to consider this Agreement (although you may choose to
voluntarily execute this Agreement earlier); (d) you have seven (7) days
following your execution of this Agreement to revoke the Agreement; and (e) this
Agreement shall not be effective until the date upon which the revocation period
has expired unexercised, which shall be the eighth (8th) day after this
Agreement is executed by you provided the Company has also executed the Release
on or before that date (the “Release Date”).

4)Return of Company Property.  Within ten (10) days of the effective date of the
termination of employment, you agree to return to the Company all Company
documents (and all

 

--------------------------------------------------------------------------------

 

copies thereof) and other Company property then in existence that you have had
in your possession at any time, including, but not limited to, Company files,
notes, drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers), credit cards, entry cards, identification badges and
keys; and, any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof)
(“Company Property”). Receipt of the Termination Payments described in Section 2
of this Agreement is expressly conditioned upon return of all such Company
Property.

5)Confidentiality.  The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement in
confidence to your immediate family; (b) you may disclose this Agreement in
confidence to your attorney, accountant, auditor, tax preparer, and financial
advisor; and (c) you may disclose this Agreement insofar as such disclosure may
be required by law.

6)Non-Disparagement.  You and the Company, acting through its executive
officers, agree not to disparage the other party, and in addition with respect
to the Company, you agree not to disparage the Company’s officers, directors,
employees, shareholders and agents, in each case in any manner likely to be
harmful to them or their business, business reputation or personal reputation;
provided, that both you and the Company will respond accurately and fully to any
question, inquiry or request for information when required by legal process.

7)No Admission.  This Agreement does not constitute an admission by the Company
of any wrongful action or violation of any federal, state, or local statute, or
common law rights, including those relating to the provisions of any law or
statute concerning employment actions, or of any other possible or claimed
violation of law or rights.

8)Breach.  You agree that upon any material breach of this Agreement, you will
forfeit all amounts paid or owing to you under this Agreement.  Further, you
acknowledge that it may be impossible to assess the damages caused by your
material violation of the terms of Sections 4, 5, and 6 of this Agreement and
further agree that any threatened or actual material violation or breach of
those sections of this Agreement will constitute immediate and irreparable
injury to the Company.  You therefore agree that any such breach of this
Agreement is a material breach of this Agreement, and, in addition to any and
all other damages and remedies available to the Company upon your breach of this
Agreement, the Company shall be entitled to injunctive  relief to prevent you
from violating or breaching this Agreement.

9)California Civil Code § 1542.  You hereby represent and warrant to the
Releasees that you knowingly and intentionally have waived any protection
afforded to you by California Civil Code § 1542, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

--------------------------------------------------------------------------------

 

You further represent and warrant that this Agreement is intended to cover all
claims, whether the same are known, unknown or hereafter discovered or
ascertained, and the provisions of § 1542 of the California Civil Code are
hereby expressly waived.

10)Non-Assignment of Claims.  You represent and warrant that you have not
heretofore assigned or transferred any matter released by this Agreement or any
part or portion thereof.  You agree to indemnify and hold harmless the Company
from any claims resulting from any such assignment or transfer by you, or
asserted by any assignee or transferee.

11)Miscellaneous.  This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter.  It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations.  This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company.  This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns.  If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable.  This Agreement will
be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of California as applied to contracts made
and performed entirely within California.

 

 

Select Interior Concepts, Inc.

 

Executive

By:  /s/ Tyrone Johnson

 

/s/ Shawn Baldwin

Name: Tyrone Johnson

 

Shawn Baldwin

Title: Chief Executive Officer

 

 

 

 

 

 

 

 